DECISION
This matter is before the court on its own motion to dismiss this case for lack of prosecution. The appeal involves Plaintiffs' 2009 Oregon income tax liability based on adjustments Defendant made to their 2009 state return.
On March 16, 2011, the court sent the parties an Order instructing Plaintiffs to file a response to Defendant's Status Report by April 15, 2011. The Order stated that the court would issue a decision accepting Defendant's recommendation if Plaintiffs did not respond to that recommendation within the 30-day deadline (April 15, 2011).
Plaintiffs' deadline has passed and the court has not received Plaintiffs' response or any further communication from Plaintiffs. As a consequence, the court finds Defendant's Notice of Deficiency Assessment, dated August 31, 2011 is upheld. In addition, an additional deficiency in the amount of $391 is accepted by the court and is added to Plaintiffs' 2009 state income tax liability.1
Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's Notice of Deficiency Assessment, dated August 31, 2011, is upheld; and
IT IS FURTHER DECIDED that an additional deficiency of $391 is issued.
Dated this ___ day of April 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon April 26, 2011. The Court filed and entered this documenton April 26, 2011.
1 In its Status Report, Defendant stated that "Maria was allowed as a dependent and the filing status of married filing jointly were allowed in error. Disallowing Maria and the joint filing status will create an additional deficiency of $391." (Def's Status Report at 2.) *Page 1